Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 16-20, 31-35 and 46-50 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Intel publication (R1-1707396, ‘Time and frequency domain resource allocation for long PUCCH’).
Intel teaches the transmission of a long PUCCH (i.e. channel) using a plurality of slots according to a constraint condition (i.e. set number of symbols in a slot).  It is inherent for UEs and network nodes in New Radio (NR) protocol to have processors, memory devices and transceivers in order to perform the functions described in the publication.
With respect to the claims, references to the prior art appear in parenthesis.
Claims
1. (Original) A wireless communication method (Intel R1-1707396), comprising: 
determining, by a terminal device, a plurality of time units (Middle of page 1, “the following agreements were made with regard to long PUCCH with one and multiple slot duration”) according to a constraint condition starting from a first time unit (Middle of page 1, “The set of number of symbols for long duration NR-PUCCH in a slot includes {4, 5, 6, 7, 8, 9, 10, 11, 12, 13, 14}”), the plurality of time units being used for transmitting one first channel (Middle of page 1, “For PUCCH in long duration, [a]t least for 1 or 2 UCI bits, the UCI can be repeated with N slots (N>1)”) ; and 
sending, by the terminal device, the one first channel to a network device on the plurality of time units (Long PUCCH is Physical Uplink Control CHannel transmitted by the terminal device to a network device).

2. (Original) The method according to claim 1, wherein the constraint condition is a constraint on at least one of followings of the time unit: a physical resource available for transmitting the one first channel within the time unit (Middle of page 1, “The set of number of symbols for long duration NR-PUCCH in a slot includes {4, 5, 6, 7, 8, 9, 10, 11, 12, 13, 14}”), or a channel transmitted in the time unit other than the one first channel (Top of page 2, HARQ-ACK transmitted in the slot).

3. (Original) The method according to claim 2, wherein the constraint on the physical resource available for transmitting the one first channel within the time unit comprises: a constraint on the number of the physical resource available for transmitting the one first channel within the time unit (Middle of page 1, “The set of number of symbols for long duration NR-PUCCH in a slot includes {4, 5, 6, 7, 8, 9, 10, 11, 12, 13, 14}”) .

4. (Currently Amended) The method according to claim 1, wherein the number of a physical resource available for transmitting the first channel in each of the time units satisfying the constraint condition is greater than or equal to a predetermined value (Middle of page 1, “The set of number of symbols for long duration NR-PUCCH in a slot includes {4, 5, 6, 7, 8, 9, 10, 11, 12, 13, 14}”).

5. (Currently Amended) The method according to claim 4, comprising one of the following:
 the number of time domain symbols available for transmitting the one first channel within each of the time units satisfying the constraint condition being greater than or equal to a first predetermined value (Middle of page 1, “The set of number of symbols for long duration NR-PUCCH in a slot includes {4, 5, 6, 7, 8, 9, 10, 11, 12, 13, 14}”) ; 
the number of time domain symbols available for transmitting the one first channel within each of the time units satisfying the constraint condition being greater than or equal to a first predetermined value (Middle of page 1, “The set of number of symbols for long duration NR-PUCCH in a slot includes {4, 5, 6, 7, 8, 9, 10, 11, 12, 13, 14}”) , and the number of frequency domain resources available for transmitting the one first channel being greater than or equal to a second predetermined value  (Page 2, section 3 Long PUCCH in frequency domain, “two or more frequency resources can be allocated for long PUCCH transmission.”) ; and
 the number of a first channel unit available for transmission within each of the time units satisfying the constraint condition being greater than or equal to a third predetermined value (Middle of page 1, “For PUCCH in long duration, [a]t least for 1 or 2 UCI bits, the UCI can be repeated with N slots (N>1)”).

16. (Original) A wireless communication method (Intel R1-1707396), comprising: 
determining, by a network device, a plurality of time units (Middle of page 1, “the following agreements were made with regard to long PUCCH with one and multiple slot duration”) according to a constraint condition starting from a first time unit (Middle of page 1, “The set of number of symbols for long duration NR-PUCCH in a slot includes {4, 5, 6, 7, 8, 9, 10, 11, 12, 13, 14}”), the plurality of time units being used for transmitting one first channel (Middle of page 1, “For PUCCH in long duration, [a]t least for 1 or 2 UCI bits, the UCI can be repeated with N slots (N>1)”); and 
receiving, by the network device, the one first channel sent by a terminal device on the plurality of time units (Long PUCCH is Physical Uplink Control CHannel transmitted by the terminal device to a network device).

17. (Original) The method according to claim 16, wherein the constraint condition is a constraint on at least one of followings of the time unit: a physical resource available for transmitting the one first channel within the time unit (Middle of page 1, “The set of number of symbols for long duration NR-PUCCH in a slot includes {4, 5, 6, 7, 8, 9, 10, 11, 12, 13, 14}”), or a channel transmitted by the terminal device in the time unit other than the one first channel (Top of page 2, HARQ-ACK transmitted in the slot).

18. (Original) The method according to claim 17, wherein the constraint on the physical resource available for transmitting the one first channel within the time unit comprises: a constraint on the number of the physical resource available for transmitting the one first channel within the time unit (Middle of page 1, “The set of number of symbols for long duration NR-PUCCH in a slot includes {4, 5, 6, 7, 8, 9, 10, 11, 12, 13, 14}”).

19. (Currently Amended) The method according to claim 16, wherein the number of a physical resource available for transmitting the one first channel in each of the time units satisfying the constraint condition is greater than or equal to a predetermined value (Middle of page 1, “The set of number of symbols for long duration NR-PUCCH in a slot includes {4, 5, 6, 7, 8, 9, 10, 11, 12, 13, 14}”). 

20. (Currently Amended) The method according to claim 19, comprising one of the following:
 the number of time domain symbols available for transmitting the one first channel within each of the time units satisfying the constraint condition being greater than or equal to a first predetermined value (Middle of page 1, “The set of number of symbols for long duration NR-PUCCH in a slot includes {4, 5, 6, 7, 8, 9, 10, 11, 12, 13, 14}”); 
the number of time domain symbols available for transmitting the one first channel within each of the time units satisfying the constraint condition being greater than or equal to a first predetermined value (Middle of page 1, “The set of number of symbols for long duration NR-PUCCH in a slot includes {4, 5, 6, 7, 8, 9, 10, 11, 12, 13, 14}”), and the number of frequency domain resources available for transmitting the one first channel being greater than or equal to a second predetermined value (Page 2, section 3 Long PUCCH in frequency domain, “two or more frequency resources can be allocated for long PUCCH transmission.”); : and
 the number of a first channel unit available for transmission within each of the time units satisfying the constraint condition being greater than or equal to a third predetermined value (Middle of page 1, “For PUCCH in long duration, [a]t least for 1 or 2 UCI bits, the UCI can be repeated with N slots (N>1)”).

31. (Currently Amended) A terminal device (Intel R1-1707396), comprising: 
a processor;
a memory; and
a transceiver, 
wherein the processor, the memory and the transceiver are communicated with each other through an internal connection line, and the processor is configured to:
 determine a plurality of time units (Middle of page 1, “the following agreements were made with regard to long PUCCH with one and multiple slot duration”)  according to a constraint condition starting from a first time unit (Middle of page 1, “The set of number of symbols for long duration NR-PUCCH in a slot includes {4, 5, 6, 7, 8, 9, 10, 11, 12, 13, 14}”), the plurality of time units being used for transmitting one first channel (Middle of page 1, “For PUCCH in long duration, [a]t least for 1 or 2 UCI bits, the UCI can be repeated with N slots (N>1)”); and 
send the one first channel to a network device on the plurality of time units via the transceiver (Long PUCCH is Physical Uplink Control CHannel transmitted by the terminal device to a network device).

32. (Original) The terminal device according to claim 31, wherein the constraint condition is a constraint on at least one of followings of the time unit: a physical resource available for transmitting the one first channel within the time unit (Middle of page 1, “The set of number of symbols for long duration NR-PUCCH in a slot includes {4, 5, 6, 7, 8, 9, 10, 11, 12, 13, 14}”), or a channel transmitted in the time unit other than the one first channel (Top of page 2, HARQ-ACK transmitted in the slot).

33. (Original) The terminal device according to claim 32, wherein the constraint on the physical resource available for transmitting the one first channel within the time unit comprises: a constraint on the number of the physical resource available for transmitting the one first channel within the time unit (Middle of page 1, “The set of number of symbols for long duration NR-PUCCH in a slot includes {4, 5, 6, 7, 8, 9, 10, 11, 12, 13, 14}”).

34. (Currently Amended) The terminal device according to claim 31, wherein the number of a physical resource available for transmitting the first channel in each of the time units satisfying the constraint condition is greater than or equal to a predetermined value (Middle of page 1, “The set of number of symbols for long duration NR-PUCCH in a slot includes {4, 5, 6, 7, 8, 9, 10, 11, 12, 13, 14}”).

35. (Currently Amended) The terminal device according to claim 34, comprising one of the following:
the number of time domain symbols available for transmitting the one first channel within each of the time units satisfying the constraint condition being greater than or equal to a first predetermined value (Middle of page 1, “The set of number of symbols for long duration NR-PUCCH in a slot includes {4, 5, 6, 7, 8, 9, 10, 11, 12, 13, 14}”); 
the number of time domain symbols available for transmitting the one first channel within each of the time units satisfying the constraint condition being greater than or equal to a first predetermined value (Middle of page 1, “The set of number of symbols for long duration NR-PUCCH in a slot includes {4, 5, 6, 7, 8, 9, 10, 11, 12, 13, 14}”), and the number of frequency domain resources available for transmitting the one first channel being greater than or equal to a second predetermined value (Page 2, section 3 Long PUCCH in frequency domain, “two or more frequency resources can be allocated for long PUCCH transmission.”); and
 the number of a first channel unit available for transmission within each of the time units satisfying the constraint condition being greater than or equal to a third predetermined value (Middle of page 1, “For PUCCH in long duration, [a]t least for 1 or 2 UCI bits, the UCI can be repeated with N slots (N>1)”).

46. (Currently Amended) A network device (Intel R1-1707396), comprising:
 a processor;
a memory; and
a transceiver, 
wherein the processor, the memory and the transceiver are communicated with each other through an internal connection line, and the processor is configured to:
determine a plurality of time units (Middle of page 1, “the following agreements were made with regard to long PUCCH with one and multiple slot duration”)  according to a constraint condition starting from a first time unit (Middle of page 1, “The set of number of symbols for long duration NR-PUCCH in a slot includes {4, 5, 6, 7, 8, 9, 10, 11, 12, 13, 14}”), the plurality of time units being used for transmitting one first channel (Middle of page 1, “For PUCCH in long duration, [a]t least for 1 or 2 UCI bits, the UCI can be repeated with N slots (N>1)”); and 
receive the one first channel sent by a terminal device on the plurality of time units via the transceiver (Long PUCCH is Physical Uplink Control CHannel transmitted by the terminal device to a network device).

47. (Original) The network device according to claim 46, wherein the constraint condition is a constraint on at least one of followings of the time unit: a physical resource available for transmitting the one first channel within the time unit (Middle of page 1, “The set of number of symbols for long duration NR-PUCCH in a slot includes {4, 5, 6, 7, 8, 9, 10, 11, 12, 13, 14}”), or a channel transmitted by the terminal device in the time unit other than the one first channel (Top of page 2, HARQ-ACK transmitted in the slot).

48. (Original) The network device according to claim 47, wherein the constraint on the physical resource available for transmitting the one first channel within the time unit comprises: a constraint on the number of the physical resource available for transmitting the one first channel within the time unit (Middle of page 1, “The set of number of symbols for long duration NR-PUCCH in a slot includes {4, 5, 6, 7, 8, 9, 10, 11, 12, 13, 14}”).

49. (Currently Amended) The network device according to claim 46, wherein the number of a physical resource available for transmitting the one first channel in each of the time units satisfying the constraint condition is greater than or equal to a predetermined value (Middle of page 1, “The set of number of symbols for long duration NR-PUCCH in a slot includes {4, 5, 6, 7, 8, 9, 10, 11, 12, 13, 14}”).

50. (Currently Amended) The network device according to claim 49, comprising one of the following:
 the number of time domain symbols available for transmitting the one first channel within each of the time units satisfying the constraint condition being greater than or equal to a first predetermined value (Middle of page 1, “The set of number of symbols for long duration NR-PUCCH in a slot includes {4, 5, 6, 7, 8, 9, 10, 11, 12, 13, 14}”); 
the number of time domain symbols available for transmitting the one first channel within each of the time units satisfying the constraint condition being greater than or equal to a first predetermined value (Middle of page 1, “The set of number of symbols for long duration NR-PUCCH in a slot includes {4, 5, 6, 7, 8, 9, 10, 11, 12, 13, 14}”), and the number of frequency domain resources available for transmitting the one first channel being greater than or equal to a second predetermined value (Page 2, section 3 Long PUCCH in frequency domain, “two or more frequency resources can be allocated for long PUCCH transmission.”)  ;and
 the number of a first channel unit available for transmission within each of the time units satisfying the constraint condition being greater than or equal to a third predetermined value (Middle of page 1, “For PUCCH in long duration, [a]t least for 1 or 2 UCI bits, the UCI can be repeated with N slots (N>1)”).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELVIN C MARCELO whose telephone number is (571)272-3125.  The examiner can normally be reached on M-F 9:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on 571-272-3011.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MELVIN C. MARCELO
Primary Examiner
Art Unit 2463



/MELVIN C MARCELO/Primary Examiner, Art Unit 2463                                                                                                                                                                                                        April 10, 2021